DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMello et al. (US 4,863,442), hereinafter DeMello.
Regarding claim 1, DeMello discloses a catheter (Fig. 1) comprising: an elongate body (10) comprising: a proximal portion including a proximal end (see Image A below); and a distal tip portion (see Image A below), wherein the distal tip portion comprises: an inner liner (17); a marker band (14) circumferentially surrounding the inner liner (Fig. 1, shows marker 14 around inner liner 17) and extending from a marker band proximal end (Fig. 1, left most edge of 14) to a marker band distal end (Fig. 1, right most edge of 14); an outer jacket (18) circumferentially surrounding a first portion of the inner liner (see Image A below) and ending proximal of the marker band proximal end (Fig. 1, 18 ends proximal of 14); and a tip outer jacket (12) circumferentially surrounding a second portion of the inner liner and the marker band (see Image A below), wherein the tip outer jacket extends distally past the marker band distal end to a distal tip of the elongate body (Fig. 1, shows 12 at distal tip of elongate body and past distal end of 14), 
Image A – Fig. 1 of DeMello

    PNG
    media_image1.png
    700
    948
    media_image1.png
    Greyscale

Regarding claim 4, DeMello discloses the inner liner (17) ends distal to the marker band distal end and proximal to the distal tip (Fig. 1, inner liner 17 ends past marker 14 but before distal tip as seen above in Image A).
Regarding claim 5, DeMello discloses the tip outer jacket (12) extends between about 1.5 mm and about 3.0 mm distal of the marker band distal end (Col. 4, lines 65-67; indicates tip outer jacket 12 is four millimeters long; Col. 4, lines 56-64, indicates the marker band is one millimeter in length, Fig. 1 shows the marker band is at the proximal edge of tip outer jacket 12; 
Regarding claim 7, DeMello discloses the marker band (14) defines a length of between about 0.5 mm and about 1.2 mm between the marker band proximal end and the marker band distal end (Col. 4, lines 56-64, marker band is 1 millimeter in length).
Regarding claim 8, DeMello discloses the proximal end of the tip outer jacket laterally abuts the distal end of the outer jacket (Fig. 1, shows tip outer jacket 12 abutting outer jacket 18).
Regarding claim 9, DeMello discloses the proximal end of the tip outer jacket is bonded to the distal end of the outer jacket (Col. 5, lines 30-53, tip outer jacket 12/40 is heated to bond to outer jacket distal end 34).
Regarding claim 10, DeMello discloses the tip outer jacket (12) exhibits a lower durometer than the outer jacket (18; Col. 3, lines 64-67, outer jacket 18 has 55D durometer, tip outer jacket 12 85A durometer which is lower than the outer jacket).

Claim(s) 1, 3, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samson et al. (US 6,090,099), hereinafter Samson.
Regarding claim 1, Samson discloses a catheter (Fig. 2) comprising: an elongate body (200) comprising: a proximal portion including a proximal end (see Image B below); and a distal tip portion (see Image B below), wherein the distal tip portion comprises: an inner liner (206); a marker band (212) circumferentially surrounding the inner liner (Fig. 2, 212 surrounds 206) and extending from a marker band proximal end (Fig. 2, left most edge of 212) to a marker band distal end (Fig. 2, right most edge of 212); an outer jacket (204) circumferentially surrounding a first portion of the inner liner (see Image B below) and ending proximal of the marker band 
Image B – Fig. 2 of Samson

    PNG
    media_image2.png
    687
    978
    media_image2.png
    Greyscale

Regarding claim 3, Samson dislcoses the inner liner (206) extends to the distal tip of the elongate body (Fig. 2).
Regarding claim 8, Samson discloses the proximal end of the tip outer jacket laterally abuts the distal end of the outer jacket (Fig. 2, shows tip outer jacket 202 abutting outer jacket 204).
Regarding claim 11, Samson discloses a reinforcement member (214) circumferentially surrounding the inner liner (Fig. 2, surrounds inner liner 206), wherein the reinforcement member does not extend distally past the marker band distal end (Fig. 2, 214 does not extend past marker band 212).
Regarding claim 12, Samson discloses a distal end of the reinforcement member (farthest right portion of 214) overlaps the marker band (214 goes up to marker band distal end therefore overlaps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMello in view of Di Caprio et al. (US 2014/0276618), hereinafter Di Caprio.
DeMello discloses the invention essentially as claimed as discussed above regarding claim 1.  Additionally, DeMello discloses the elongate body defines at least one lumen extending from adjacent the proximal end to the distal tip (Fig. 1, elongate body is tubular, therefore lumen is center tube of Fig. 1).  However, DeMello does not disclose an elongate pusher.
Regarding claim 2, Di Caprio, in the same art of catheter tips, teaches an elongate push member (16) mechanically coupled to a proximal end of the elongate body (Fig. 3A shows pusher 16 attached to a proximal end of catheter 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DeMello to include a pusher member as taught by Di Caprio in order to allow for manipulation and advancement of the catheter (Para. [0084]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson. 
Regarding claim 6, Samson discloses the invention essentially as claimed as discussed above regarding claim 1 including a tip outer jacket that extends proximal of the marker band proximal end (Fig. 2, 202 extends proximally of proximal end of marker band 212).  However, Samson does not expressly disclose the particular length the tip outer jacket extends proximal of the marker band proximal end, specifically between about 1.5 mm and about 3.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Samson to have a tip outer jacket that extends between 1.5 mm and 3.0 mm proximal of the marker band proximal end since it has .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Saitou et al. (US 2002/0022825), hereinafter Saitou.
Samson discloses the invention essentially as claimed as discussed above regarding claims 1 and 11, including a uniformly braided reinforcement member.  However, Samson does not disclose the reinforcement member is a coil or the coil has two different pitches.
Regarding claim 13, Saitou, in the same art of catheter tips, teaches in Fig. 2 a reinforcement member (3; Para. [0022], lines 1-3, coil has reinforcing effect) comprises a coil (Para. [0022], line 2, 3 is a coil), wherein coil defines a first pitch in a proximal portion (Fig. 2, section 5 is the proximal portion; Para. [0022], lines 6-8, has a first pitch that is longer), wherein the coil defines a second pitch in a distal tip portion (Fig. 2, section 4 is at distal tip; Para. [0022], lines 8-11, has a second pitch that is shorter), and wherein the second pitch is greater than the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement member of Samson to be a coil with a second pitch greater than a first pitch as taught by Saitou in order to allow for varied rigidity of the reinforcement member over the catheter from a proximal portion to a distal tip (Para. [0022], lines 11-13).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMello in view of Cottone (US 2016/0121080).
DeMello discloses the invention essentially as claimed as discussed above regarding claim 1, including an outer jacket and a tip outer jacket.  However, DeMello does not disclose a hydrophilic coating.
Regarding claim 14, Cottone, in the same art of catheter tips, teaches a hydrophilic coating on the exterior of the catheter (Para. [0110], lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer jacket and tip outer jacket of DeMello to include a hydrophilic coating as taught by Cottone in order to allow the catheter to have increased lubricity when advancing the catheter through vascular anatomy (Para. [0110], lines 3-6).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMello in view of Pepin (US 6,652,507).
Regarding claim 15, DeMello discloses the claimed invention as noted above including a polyurethane outer jacket with one hardness and a polyurethane tip outer jacket with a different hardness (Col. 3, lines 64-67). DeMello does not disclose the outer jacket and the tip outer jacket are made of different polyether block amides, but does disclose different polyurethanes.  
However, Pepin, in the same art of catheter tips, teaches an outer jacket (30) comprises a first poly(ether-block- amide) (Col. 2, lines 22-25, polyether block amide with hardness of 63D), and wherein a tip outer jacket (20) comprises a second, different poly(ether-block- amide) (Col. 3, lines 30-33, polyether block amide with hardness of 47D, therefore different than polyether block amide of outer jacket) for providing the same function of the outer jacket and tip outer jacket having different hardness.  Because these two structures were art-recognized equivalents at the time of the filing of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the polyurethanes of DeMello for the polyether block amides taught by Pepin. The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, providing the outer jacket and tip outer jacket with different hardness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMello in view of Pepin in further view of Ju (US 5,403,292).
Regarding claim 16, DeMello discloses the invention essentially as claimed as discussed above regarding claim 1, including a polyurethane outer jacket with one hardness and a polyurethane tip outer jacket with a different hardness (Col. 3, lines 64-67). DeMello does not disclose the outer jacket and the tip outer jacket are made of different polyether block amides, but does disclose different polyurethanes.

Additionally, modified DeMello discloses the invention essentially as claimed as discussed above, including an outer jacket of one polyether block amide and a tip outer jacket of a different polyether block amide.  However, modified DeMello does not disclose that the first polyether block amide of the outer jacket is made of a mixture of a first and a second polyether block amide.
Ju, in the same art of catheter tips, teaches an outer jacket that is made of a mixture of a first and a second polyether block amide (Col. 4, lines 61-68, Col. 5, lines 1-9, outer jacket is made of 48.6% 25D PEBA and 32.4% 40D PEBA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer jacket material of modified DeMello to include a mixture of a first polyether block amide and a second polyether block amide as taught by Ju in .
	
Claims 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of DeMello.
Regarding claim 17, Samson discloses a catheter (Fig. 2) comprising: an elongate body (200) comprising: a proximal portion including a proximal end (see Image C below); and a distal tip portion (see Image C below), wherein the distal tip portion comprises: an inner liner (206); a marker band (212) circumferentially surrounding the inner liner (Fig. 2, 212 surrounds 206) and extending from a marker band proximal end (Fig. 2, left most edge of 212) to a marker band distal end (Fig. 2, right most edge of 212); a reinforcement member (214) circumferentially surrounding the inner liner (Fig. 2, surrounds inner liner 206), wherein the reinforcement member does not extend distally past the marker band distal end (Fig. 2, 214 does not extend past marker band 212); and an outer jacket (208) circumferentially surrounding a first portion of the reinforcement member (see Image C below) and ending proximal of the marker band proximal end (Fig. 2, proximal end of outer jacket 208 as seen in Image C below ends proximal of the marker band proximal end; it is noted that the claim language requires the outer jacket to extend past the distal end of the marker band, therefore the examiner is interpreting the outer jacket ending proximal of the marker band proximal end to mean that the proximal part of the outer jacket ends at some point proximal of the marker band proximal end rather than the distal part of the outer jacket ending proximal of the marker band proximal end), wherein the inner liner ends distal to the marker band distal end (Fig. 2, 206 extends past marker band distal end), and wherein the outer jacket extends to the distal tip (Fig. 2, 208 extends to distal tip).


    PNG
    media_image3.png
    687
    978
    media_image3.png
    Greyscale

Samson discloses the invention essentially as claimed as discussed above including an inner liner and outer jacket.  However, Samson does not disclose an inner liner that ends proximal to the distal tip, and wherein the outer jacket is the only layer distal of the distal end of the inner liner.
DeMello, in the same art of catheter tips, teaches in Fig. 1 an inner liner (17) ending proximal to the distal tip (Fig. 1, 17 ends before distal tip of catheter), and wherein the outer jacket is the only layer distal of the distal end of the inner liner (outer jacket 12 is only layer distal of inner liner 17).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner liner of Samson to end proximal to the distal tip 
Regarding claim 19, modified Samson discloses the inner liner (DeMello: 17) ends at about the marker band distal end (DeMello: 17 ends slightly past marker end distal end, therefore meets limitation of “about”) and proximal to the distal tip (DeMello: Fig. 1, inner liner 17 ends proximal to distal tip).
Modified Samson discloses the invention essentially as claimed as discussed above regarding claim 17, including an outer jacket (Samson 208) that extends distally past the distal end of the marker band distal end (Samson: Fig. 2, 208 extends distally past marker band 212 distal end).  However, modified Samson does not disclose the exact measurements of how far the outer jacket extends distal of the marker band distal end.
Regarding claim 20, DeMello discloses an outer jacket (12) extends between about 1.5 mm and about 3.0 mm distal of the marker band distal end (Col. 4, lines 65-67; indicates tip outer jacket 12 is four millimeters long; Col. 4, lines 56-64, indicates the marker band is one millimeter in length, Fig. 1 shows the marker band is at the proximal edge of tip outer jacket 12; therefore, if the marker band is 1 millimeter, and is housed within the tip outer jacket 12 that is 4 millimeters long, then 3 millimeters must extend distally thereby meeting the claim limitation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Samson to have an outer jacket that extends between about 1.5 mm and about 3.0 mm distal of the marker band distal end since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably 
Modified Samson discloses the invention essentially as claimed as discussed above regarding claim 17 including a marker band.  However, modified Samson does not disclose the length of the marker band.
Regarding claim 21, DeMello, in the same art of catheter tips, teaches a marker band (14) defines a length of between about 0.5 and about 1.2 mm between the marker band proximal end and the marker band distal end (Col. 4, lines 56-64, marker band is 1 millimeter in length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Samson to have a marker band between about 0.5 and about 1.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of modified Samson would not operate differently with the claimed length as taught by DeMello and would function appropriately having the claimed dimension.  Further applicant places no criticality on the range claimed, 
Regarding claim 22, modified Samson discloses a distal end of the reinforcement member overlaps the marker band (Fig. 2, shows reinforcement member 214 overlapping marker band 212).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of DeMello in view further view of Di Caprio.
Modified Samson discloses the invention essentially as claimed as discussed above regarding claim 17.  Additionally, modified Samson discloses the elongate body defines at least one lumen extending from adjacent the proximal end to the distal tip (Samson: Fig. 2, elongate body is tubular, therefore lumen is center tube of Fig. 2).  However, modified Samson does not disclose an elongate pusher.
Regarding claim 18, Di Caprio, in the same art of catheter tips, teaches an elongate push member (16) mechanically coupled to a proximal end of the elongate body (Fig. 3A shows pusher 16 attached to a proximal end of catheter 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Samson to include a pusher member as taught by Di Caprio in order to allow for manipulation and advancement of the catheter (Para. [0084]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of DeMello in further view of Saitou.

Regarding claim 23, Saitou, in the same art of catheter tips, teaches in Fig. 2 a reinforcement member (3; Para. [0022], lines 1-3, coil has reinforcing effect) comprises a coil (Para. [0022], line 2, 3 is a coil), wherein coil defines a first pitch in a proximal portion (Fig. 2, section 5 is the proximal portion; Para. [0022], lines 6-8, has a first pitch that is longer), wherein the coil defines a second pitch in a distal tip portion (Fig. 2, section 4 is at distal tip; Para. [0022], lines 8-11, has a second pitch that is shorter), and wherein the second pitch is greater than the first pitch (Para. [0022], lines 6-11], second pitch is tighter therefore greater than longer pitch of first pitch).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement member of modified Samson to be a coil with a second pitch greater than a first pitch as taught by Saitou in order to allow for varied rigidity of the reinforcement member over the catheter from a proximal portion to a distal tip (Para. [0022], lines 11-13).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of DeMello in further view of Cottone.
Modified Samson discloses the invention essentially as claimed as discussed above regarding claim 17, including an outer jacket and a tip outer jacket (Samson: 202) as required by claim 24.  However, modified Samson does not disclose a hydrophilic coating.
Regarding claim 24, Cottone, in the same art of catheter tips, teaches a hydrophilic coating on the exterior of the catheter (Para. [0110], lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer jacket and tip outer jacket of modified Samson to include a hydrophilic coating as taught by Cottone in order to allow the catheter to have increased lubricity when advancing the catheter through vascular anatomy (Para. [0110], lines 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jalgaonkar et al. 2019/03066036 discloses catheter with multiple outer jackets, marker band, inner liner, and reinforcement member
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/            Examiner, Art Unit 3771     


/KATHERINE M SHI/            Primary Examiner, Art Unit 3771